Bridge Loan Agreement


Between


Miralco Holding AG, Hofackerstrasse 3a, CH-4132 Muttenz (Lender)


And


Qnective AG, Thurgauerstrasse 54, 8050 Zürich (Borrower)


Whereas,


The Borrower is a corporation duly organized and validly existing under the laws
of Switzerland with business activities in the field of Telecommunications;


The Lender is an investment corporation duly organized and validly existing
under the laws of Switzerland;


The Borrower has requested a bridge loan in an amount of $2’000’000.00 for
working capital and general corporate purposes until such time as it can
complete an overall debt or equity financing with the lender, and the Lender is
willing to grant the requested bridge loan on and subject to the terms and
conditions hereof.


Accordingly, the parties hereto agree as follows:


1.  
The Lender grants to the Borrower the amount of $2’000’000.00 as a bridge loan
for working capital and general corporate purposes.

 
2.  
The amount shall be transferred to a bank account designated by the Borrower
immediately after the execution of this agreement.

 
3.  
The loan is granted at a fixed interest rate of 4% (four percent) p.a. over the
whole term of the loan.  The parties agree upon quarterly interest periods
ending for the first time per December 31, 2009.

 
4.  
The term of the loan is 12 months after the execution of this agreement or until
the conclusion of the overall debt or equity financing mentioned above,
whichever happens first.  Thereafter the loan is repayable in one
installment.  The parties reserve to agree at that time upon the conversion of
the present bridge loan agreement into an equity financing agreement at
conditions yet to be defined.

 
5.  
This Agreement may be modified or amended only by a writing signed by the
parties.

 
6.  
Should any term or provision hereof be deemed invalid, void or unenforceable
either in its entirety or in part, the remainder of this Agreement shall
nonetheless remain in full force and effect.  The invalid, void or unenforceable
term or provision shall be replaced by a term or provision which comes as close
as possible to the original intentions of the Parties regarding this agreement.

 
 
 

--------------------------------------------------------------------------------

 
 
7.  
This Agreement shall be governed by and construed in accordance with the laws of
Switzerland, subject to the jurisdiction of the courts of Zurich.

 
8.  
In case of any contradiction between the German and the English language version
of this agreement, the German version shall prevail.

 
Muttenz and Zurich, dated September 15, 2009
 


Miralco AG
Qnective AG
       
By:  /s/ Dorothea Kunz Bürgin
By:  /s/ Oswald Ortiz
Dorothea Kunz-Bürgin
Oswald Ortiz









 
 

--------------------------------------------------------------------------------

 